DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objection (minor informality)
Claims 1-49 are currently being examined.  
With respect to Claim 43, the phrase “said visual signals” must be corrected to read “visual signals”.

Specification 
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-15, 20, 21, 23-29, 38-40, 44, and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon (US Patent Application Publication No. 2005/0171854).
With respect to independent Claim 1, Lyon discloses the limitations of independent Claim 1 as follows:
An autonomous crib system comprising:	   
(a) a storage unit having a series of shelves;  (See Par. 0020; Fig. 1; Ref. Numerals 100(storage unit), 106(shelves)
(b) a plurality of bins on each shelf adapted to receive items to be stored and to be retrieved;	(See Pars. 0015, 0019-0021; Fig. 17; Ref. Numerals 102(bin), 106(shelves)
(c) a locator associated with each bin for assisting a user with identifying a bin containing a desired item to be retrieved; (See Pars. 0015, 0019-0021; Fig. 1; Ref. Numerals 102(bin), 104(locator), 106(shelves)
(d) a counter associated with each bin for measuring the quantity of the items stored in said bin; and	(See Pars. 0024-0037; Figs. 1, 3, 4; Ref. Numerals 102(bin), 104(locator), 106(shelves), 402(counter)
(e) a hub adapted to actuate said locator based on user input on an item to be retrieved and to provide item information based on quantity information received from said counters.  (See Pars. 0031-0037; Figs. 1, 3, 4; Ref. Numerals 402(counter), 406(user input), 410(hub)

With respect to Claim 2, which depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Lyon discloses as follows:
The autonomous crib system of Claim 1 further including a management system adapted to manage inventory within said storage unit by storing information for each item and updating information for each item based on quantity information received from the counters by the hub.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

 Claim 3, which ultimately depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 2, which are incorporated herein by reference.  With respect to Claim 3, Lyon discloses:
The autonomous crib system of Claim 2, wherein said management system manages inventory for a plurality of storage units.  	(See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 4, which ultimately depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.  With respect to Claim 4, Lyon discloses:
The autonomous crib system of Claim 2 further including a dynamic on-hand inventory system adapted to calculate an on-hand inventory quantity of an item on an interval based on a plurality of variables.  	(See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 13, which depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 13, Lyon discloses:
The autonomous crib system of Claim 1, wherein said bins are adapted to be rearranged within said storage unit.  	(See Pars. 0015, 0018-0021; Fig. 17; Ref. Numerals 102(bin), 106(shelves)

 Claim 14, which depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 14, Lyon discloses:
The autonomous crib system of Claim 1, wherein said hub comprises a smart device with a network connection selected from the group comprising a kiosk installed on said storage unit, a standalone kiosk, a desktop, a laptop, a workstation, a smart phone or a tablet.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 15, which ultimately depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 14 which are incorporated herein by reference.  With respect to Claim 15, Lyon discloses:
The autonomous crib system of Claim 14, wherein said hub is adapted to interface with a plurality of storage units.  	(See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)
 
With respect to independent Claim 20, Lyon discloses the limitations of independent Claim 20 as follows:
An autonomous crib system comprising:
(a) a storage unit having a series of shelves;	(See Par. 0020; Fig. 1; Ref. Numerals 100(storage unit), 106(shelves)
(b) a plurality of bins on each shelf adapted to receive items to be stored and to be retrieved, each bin comprising a tray mounted onto one or more 
(c) a locator associated with each bin for assisting a user with identifying a bin containing a desired item to be retrieved;  (See Pars. 0015, 0019-0021; Fig. 1; Ref. Numerals 102(bin), 104(locator), 106(shelves)
(d) a counter associated with each bin for measuring a quantity of items based on a weight of items on the tray mounted onto one or more weight sensors; and	(See Pars. 0024-0037; Figs. 1, 3, 4; Ref. Numerals 102(bin), 104(locator), 106(shelves), 402(counter)
(e) a hub adapted to actuate said locator based on user input on an item to be retrieved and to provide item information based on quantity information received from said counters.  (See Pars. 0031-0037; Figs. 1, 3, 4; Ref. Numerals 402(counter), 406(user input), 410(hub)

With respect to Claim 21, which depends from independent Claim 20, Lyon teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 21, Lyon discloses:
The autonomous crib system of Claim 20, wherein said hub is adapted to display an exact quantity of items stored within each bin based on said weight of items on said tray.  	(See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 23, which ultimately depends from independent Claim 20, 
The autonomous crib system of Claim 21, wherein said hub is adapted to detect a low item quantity when said weight of items as determined by said weight sensor is below a threshold number of items.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 24, which ultimately depends from independent Claim 20, Lyon teaches all of the limitations of Claim 20 and Claim 23 which are incorporated herein by reference.  With respect to Claim 24, Lyon discloses:
The autonomous crib system of Claim 23, wherein said hub relays said low item quantity from said weight sensor to said management system.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)
 
With respect to Claim 25, which depends from independent Claim 20, Lyon teaches all of the limitations of Claim 20 which are incorporated herein by reference.  With respect to Claim 25, Lyon discloses:
The autonomous crib system of Claim 20, wherein said tray is adapted to be unmounted from said weight sensor and adapted to be mounted onto another one or more weight sensors within said storage unit.  	(See Pars. 0023-0038; Figs. 1, 2A-2C, 3, 4; Ref. Numerals 100(storage unit), 204,212,218(weight sensors), 402(counter),  410(hub)

With respect to Claim 26, which depends from independent Claim 20, 
The autonomous crib system of Claim 20, wherein said tray is mounted onto multiple weight sensors for larger sized items.  (See Pars. 0023-0038; Figs. 1, 2A-2C, 3, 4; Ref. Numerals 100(storage unit), 204,212,218(weight sensors), 402(counter),  410(hub)

With respect to independent Claim 27, Lyon discloses the limitations of independent Claim 27 as follows:
An autonomous crib system comprising:   
(a) a storage unit having a series of shelves;	(See Par. 0020; Fig. 1; Ref. Numerals 100(storage unit), 106(shelves)
(b) a plurality of bins on each shelf adapted to receive items to be stored and to be retrieved, each bin comprising a tray mounted onto one or more weight sensors;  (See Pars. 0023-0030; Figs. 1, 2A-2C, 3, 4; Ref. Numerals 100(storage unit), 102(bins), 204,212,218(weight sensors)
(c) a locator associated with each bin for assisting a user with identifying a bin containing a desired item to be retrieved;  (See Pars. 0015, 0019-0021; Fig. 1; Ref. Numerals 102(bin), 104(locator), 106(shelves)
(d) a counter associated with each bin for measuring the quantity of items based on a weight of items on the tray mounted onto one or more weight sensors;  (See Pars. 0024-0037; Figs. 1, 3, 4; Ref. Numerals 102(bin), 104(locator), 106(shelves), 402(counter)
(e) a hub adapted to actuate said locator based on user input on an item to be retrieved and to provide item information based on quantity information received from said counters; (See Pars. 0031-0037; Figs. 1, 3, 4; Ref. Numerals 402(counter), 406(user input), 410(hub)   and
(f) a management system adapted to manage inventory within said storage unit by storing information for each item and updating information for each item based on quantity information received from the counters by the hub.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 28, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 which are incorporated herein by reference.  With respect to Claim 28, Lyon discloses:
The autonomous crib system of Claim 27, wherein said management system manages inventory for a plurality of cribs.  	(See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(cribs), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)
 
With respect to Claim 29, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 which are incorporated herein by reference.  With respect to Claim 29, Lyon discloses:
The autonomous crib system of Claim 27 further including a dynamic on-hand inventory system adapted to calculate an on-hand inventory quantity of an item on an interval based on a plurality of variables. (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(cribs), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

 Claim 38, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 which are incorporated herein by reference.  With respect to Claim 38, Lyon discloses:
The autonomous crib system of Claim 27, wherein said bins are adapted to be rearranged within said storage unit.  	(See Pars. 0015, 0018-0021; Fig. 17; Ref. Numerals 102(bin), 106(shelves)
 
With respect to Claim 39, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 which are incorporated herein by reference.  With respect to Claim 39, Lyon discloses:
The autonomous crib system of Claim 27, wherein said hub comprises a smart device with a network connection selected from the group comprising a kiosk installed on said storage unit, a standalone kiosk, a desktop, a laptop, a workstation, a smart phone or a tablet.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 40, which ultimately depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 and claim 39 which are incorporated herein by reference.  With respect to Claim 40, Lyon discloses:
The autonomous crib system of Claim 39, wherein said hub is adapted to interface with a plurality of storage units.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

 Claim 44, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 which are incorporated herein by reference.  With respect to Claim 44, Lyon discloses:
The autonomous crib system of Claim 27, wherein said hub is adapted to display an exact quantity of items stored within each bin based on said weight of items on said tray.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 46, which ultimately depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 44 which are incorporated herein by reference.  With respect to Claim 46, Lyon discloses:
The autonomous crib system of Claim 44, wherein said hub is adapted to detect a low item quantity when said weight of items as determined by said weight sensor is below a threshold number of items.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

With respect to Claim 47, which ultimately depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 46 which are incorporated herein by reference.  With respect to Claim 28, Lyon discloses:
The autonomous crib system of Claim 46, wherein said hub relays said low item quantity from said weight sensor to said management system.  (See Pars. 0031-0038; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 400(management system), 402(counter), 406(user input), 410(hub), 408(database)

 Claim 48, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 which are incorporated herein by reference.  With respect to Claim 48, Lyon discloses:
The autonomous crib system of Claim 27, wherein said tray is adapted to be unmounted from said weight sensor and adapted to be mounted onto another weight sensor within said storage unit.  (See Pars. 0023-0038; Figs. 1, 2A-2C, 3, 4; Ref. Numerals 100(storage unit), 204,212,218(weight sensors), 402(counter),  410(hub)

With respect to Claim 49, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 which are incorporated herein by reference.  With respect to Claim 49, Lyon discloses:
The autonomous crib system of Claim 27, wherein said tray is mounted onto multiple weight sensors for larger sized items. (See Pars. 0023-0038; Figs. 1, 2A-2C, 3, 4; Ref. Numerals 100(storage unit), 204,212,218(weight sensors), 402(counter),  410(hub)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-12, 16-19, 30-37, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, as applied to the claims set forth above,  in view of DeBrusk et al (US Patent No. 9,990,466). 
With respect to Claim 5, which ultimately depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference. With respect to Claim 5, DeBrusk et al teaches the following:
The autonomous crib system of Claim 4, wherein said plurality of variables is selected from an item usage history, an item stock from a vendor, a product criticality to a customer, a lead time, an average time until failure for said item, an average number of delivery days, and 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to take an action based on the variable related to an item stock from a vendor because the vendor supplies the items required to re-stock the storage unit.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an inventory management system that monitors item quantities stored within a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 6, which ultimately depends from independent claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 6, DeBrusk et al disclose as follows:
The autonomous crib system of Claim 4, wherein said dynamic on-hand inventory system is adapted to calculate the reorder quantity when said counter indicates a quantity of an item is below said on-hand inventory quantity.  (See Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to determine an order quantity of an item when the item quantity on hand drops below a certain level so that the item on hand is not totally depleted.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an inventory management 

With respect to Claim 7, which ultimately depends from independent claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 7, DeBrusk et al disclose as follows:
The autonomous crib system of Claim 4, wherein said dynamic on-hand inventory system is adapted to retrieve and manage data from a plurality of vendors.  (See Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to monitor and manage data from multiple vendors that supply various items so that the item quantity on hand for any item does not drop below a certain level.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an inventory management system that monitors item quantities stored within a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 8, which ultimately depends from independent Claim 1, 
The autonomous crib system of Claim 7, wherein said dynamic on-hand inventory system is integrated with a vendor system for sending and retrieving data via an application programming interface.  (See Col. 7, Line 59-Col. 8, Line 2; Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to have an inventory system that is integrated with a vendor system for sending and retrieving data via an application programming interface so that a request for an item quantity may be automatically placed based on certain information.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an inventory management system that monitors item quantities stored within a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 9, which ultimately depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 4, and DeBrusk et al teaches all of the limitations of Claim 7, which are incorporated herein by reference.   With respect to Claim 9, DeBrusk et al discloses:
The autonomous crib system of Claim 7, wherein said item is automatically transacted based on said on-hand inventory quantity when said counter indicates the quantity of an item is below said on-hand inventory quantity.  (See Col. 7, Line 59-Col. 8, Line 2; Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66	


With respect to Claim 10, which depends from independent claim 1, Lyon teaches all of the limitations of Claim 1,  which are incorporated herein by reference.   With respect to Claim 10, DeBrusk et al discloses:
The autonomous crib system of Claim 1 further including a lock system adapted to secure items within said storage unit. (See Col. 8, Lines 22-58; Figs. 3, 6; Ref. Numerals 25(storage unit), Step 82, Step 84, Step 86	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to have a lock system adapted to secure items within a storage unit so that the items can only be obtained by authorized personnel entering the secure storage unit.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an access control system that authorizes access into a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 11, which ultimately depends from independent claim 1, Lyon teaches all of the limitations of Claim 1, and DeBrusk et al teaches all of the limitations of Claim 10, which are incorporated herein by reference.   With respect to Claim 11, DeBrusk et al discloses:
The autonomous crib system of Claim 10, wherein said lock system comprises a door on each shelf having a lock adapted to be opened by said hub after a user selects an item to be retrieved.  (See Col. 6, Lines 4-12; Col. 8, Lines 22-58; Figs. 3, 6; Ref. Numerals 25(storage unit), Step 82, Step 84, Step 86	

With respect to Claim 12, which depends from independent Claim 1, Lyon teaches all of the limitations of Claim 1,  which are incorporated herein by reference.   With respect to Claim 12, DeBrusk et al discloses:
The autonomous crib system of Claim 1, wherein said locators comprise an LED indicator for each bin.  (See Col. 7, Lines 20-29)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to have the locators comprise LED indicators for each bin to make it easier to identify the bin in which an item is being stored.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, providing LED indicators on a bin in a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 16, which ultimately depends from independent claim 1, 
The autonomous crib system of Claim 14 further including a user authentication system for identifying individuals accessing said storage unit and preventing unauthorized users from retrieving items within said storage unit.  	(See Col. 8, Lines 3-58; Figs. 3, 6; Ref. Numerals 22(access control system), 25(storage unit), Step 82, Step 84, Step 86	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to employ a user authentication secure to control access into a storage unit so that the secure items can only be obtained by authorized personnel entering the secure storage unit.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an access control system that authorizes access into a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 17, which ultimately depends from independent claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 14,  and DeBrusk et al teaches all of the limitation of Claim 16, which are incorporated herein by reference.   With respect to Claim 17, DeBrusk et al discloses:
The autonomous crib system of Claim 16, wherein said user authentication system comprises a key fob system enabling a user to log-in to said hub.  (See Col. 5, Lines 60-66; Fig. 6; Ref. Numerals 22(access control system),  "other entry-access device"(key fob)	
The specific type of user authentication device would be a design choice made by one with skill in the art based on specific secure storage unit design features and other criteria.

 Claim 18, which ultimately depends from independent claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 14,  which are incorporated herein by reference.   With respect to Claim 18, DeBrusk et al discloses:
The autonomous crib system of Claim 14 further including a security camera system adapted to provide a visual signal.  	(See Col. 2, Lines 60-66; Col. 5, Lines 60-66; and Col. 8, Lines 18-20; Fig. 6, Ref. Numerals 22(access control system)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to employ a security camera system adapted to provide a visual signal so that images of personnel entering, or attempting to enter, the secure storage unit may be obtained.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an access control system that includes a security camera) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 19, which ultimately depends from independent claim 1, Lyon teaches all of the limitations of Claim 1 and Claim 14,  and DeBrusk et al teaches all of the limitation of Claim 18, which are incorporated herein by reference.   With respect to Claim 19, DeBrusk et al discloses:
The autonomous crib system of Claim 18 further including a facial recognition system adapted to stream, identify and store said visual signals obtained from said security camera system.	 (See Col. 2, Lines 60-66; Col. 5, Lines 60-66; and Col. 8, Lines 18-20; Fig. 6, Ref. Numerals 22(access control system)


With respect to Claim 30, which ultimately depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 29 which are incorporated herein by reference. Lyon, however, does not disclose the limitation related to taking an action on the basis of one of a plurality of variables.  With respect to that limitation, DeBrusk et al teaches the following:
The autonomous crib system of Claim 29, wherein said plurality of variables is selected from an item usage history, an item stock from a vendor, a product criticality to a customer, a lead time, an average time until failure for said item, an average number of delivery days, and combinations thereof.  (See Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to take an action based on the variable related to an item stock from a vendor because the vendor supplies the items required to re-stock the storage unit.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al 

With respect to Claim 31, which ultimately depends from independent claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 29, which are incorporated herein by reference.   With respect to Claim 31, DeBrusk et al disclose as follows:
The autonomous crib system of Claim 29, wherein said dynamic on-hand inventory system is adapted to calculate the reorder quantity when said counter indicates a quantity of an item is below said on-hand inventory quantity.  (See Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to determine an order quantity of an item when the item quantity on hand drops below a certain level so that the item on hand is not totally depleted.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an inventory management system that monitors item quantities stored within a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 32, which ultimately depends from independent claim 27, 
The autonomous crib system of Claim 29, wherein said dynamic on-hand inventory system is adapted to retrieve and manage data from a plurality of vendors.  (See Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to monitor and manage data from multiple vendors that supply various items so that the item quantity on hand for any item does not drop below a certain level.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an inventory management system that monitors item quantities stored within a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 33, which ultimately depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 29, and DeBrusk et al together teach all of the limitations of Claim 32, which are incorporated herein by reference.   With respect to Claim 33, DeBrusk et al discloses:
The autonomous crib system of Claim 32, wherein said dynamic on-hand inventory system is integrated with a vendor system for sending and retrieving data via an application programming interface.  (See Col. 7, Line 59-Col. 8, Line 2; Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to have an inventory system that is integrated with a vendor 

With respect to Claim 34, which ultimately depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 29, and DeBrusk et al teaches all of the limitations of Claim 32, which are incorporated herein by reference.   With respect to Claim 34, DeBrusk et al discloses:
The autonomous crib system of Claim 32, wherein said item is automatically transacted based on said on-hand inventory quantity when said counter indicates the quantity of an item is below said on-hand inventory quantity.  (See Col. 7, Line 59-Col. 8, Line 2; Col. 9, Line 65-Col. 10, Line 4; Fig. 2; Ref. Numeral 20(dynamic on-hand inventory system), Step 66	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to determine an order quantity of an item is automatically placed when the item quantity on hand drops below a certain level so that the item on hand is not totally depleted.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an inventory management system that monitors item quantities stored within a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 35, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27,  which are incorporated herein by reference.   With respect to Claim 35, DeBrusk et al discloses:
The autonomous crib system of Claim 27 further including a lock system adapted to secure items within said storage unit. (See Col. 8, Lines 22-58; Figs. 3, 6; Ref. Numerals 25(storage unit), Step 82, Step 84, Step 86	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to have a lock system adapted to secure items within a storage unit so that the items can only be obtained by authorized personnel entering the secure storage unit.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, an access control system that authorizes access into a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 36, which ultimately depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27, and DeBrusk et al teaches all of the limitations of Claim 35, which are incorporated herein by reference.   With respect to Claim 36, DeBrusk et al discloses:
The autonomous crib system of Claim 35, wherein said lock system comprises a door on each shelf having a lock adapted to be opened by said hub after a user selects an item to be retrieved.  (See Col. 6, Lines 4-12; Col. 8, Lines 22-58; Figs. 3, 6; Ref. Numerals 25(storage unit), Step 82, Step 84, Step 86	

 Claim 37, which depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27,  which are incorporated herein by reference.   With respect to Claim 37, DeBrusk et al discloses:
The autonomous crib system of Claim 27, wherein said locators comprise an LED indicator for each bin.  (See Col. 7, Lines 20-29)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to have the locators comprise LED indicators for each bin to make it easier to identify the bin in which an item is being stored.  A person with skill in the art would be motivated to incorporate the teachings of DeBrusk et al because they are a known work in the same field of endeavor (ie, providing LED indicators on a bin in a secured storage unit) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 41, which ultimately depends from independent claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 40,  which are incorporated herein by reference.   With respect to Claim 41, DeBrusk et al discloses:
The autonomous crib system of Claim 40 further including a user authentication system for identifying individuals accessing said storage unit and preventing unauthorized users from retrieving items within said storage unit.  	(See Col. 8, Lines 3-58; Figs. 3, 6; Ref. Numerals 22(access control system), 25(storage unit), Step 82, Step 84, Step 86	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of DeBrusk et al to employ a user authentication secure to control access into a storage unit so that the secure items can only be obtained by authorized personnel entering 

With respect to Claim 42, which ultimately depends from independent claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 40,  and DeBrusk et al teaches all of the limitation of Claim 41, which are incorporated herein by reference.   With respect to Claim 42, DeBrusk et al discloses:
The autonomous crib system of Claim 41, wherein said user authentication system comprises a key fob system enabling a user to log-in to said hub.  (See Col. 5, Lines 60-66; Fig. 6; Ref. Numerals 22(access control system),  "other entry-access device"(key fob)	
The specific type of user authentication device would be a design choice made by one with skill in the art based on specific secure storage unit design features and other criteria.

With respect to Claim 43, which ultimately depends from independent claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 40,  and DeBrusk et al teaches all of the limitation of Claim 41, which are incorporated herein by reference.   With respect to Claim 43, DeBrusk et al discloses:
The autonomous crib system of Claim 41 further including a facial recognition system adapted to stream, identify and store said visual signals obtained from a security camera system.   (See Col. 2, Lines 60-66; Col. 5, Lines 60-66; and Col. 8, Lines 18-20; Fig. 6, Ref. Numerals 22(access control system)
.

Claims 22 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, as applied to the claims set forth above,  in view of Maloney (US Patent No. 6,707,381). 
With respect to Claim 22, which ultimately depends from independent Claim 20, Lyon teaches all of the limitations of Claim 20 and Claim 21 which are incorporated herein by reference. With respect to Claim 22, Lyon and Maloney disclose the following:
The autonomous crib system of Claim 21, wherein said hub (See Lyon: Pars. 0031-0037; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 402(counter), 410(hub), 408(database) is adapted to determine whether a misplaced item is placed onto said bin.  (See Maloney: Col. 5, Lines 15-24; Col. 11, Lines 30-51; Col. 12, Lines 4-7; and Col. 15, Lines 47-58; Fig. 7)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of Maloney to determine that there is a misplaced item via a weight discrepancy of the bin into which the misplaced item was placed.  A person with skill in the art would be motivated to incorporate the teachings of Maloney because they are a known work in 

With respect to Claim 45, which ultimately depends from independent Claim 27, Lyon teaches all of the limitations of Claim 27 and Claim 44 which are incorporated herein by reference. With respect to Claim 45, Lyon and Maloney disclose the following:
The autonomous crib system of Claim 44, wherein said hub (See Lyon: Pars. 0031-0037; Figs. 1, 3, 4; Ref. Numerals 100(storage unit), 402(counter), 410(hub), 408(database) is adapted to determine whether a misplaced item is placed onto said bin.  (See Maloney: Col. 5, Lines 15-24; Col. 11, Lines 30-51; Col. 12, Lines 4-7; and Col. 15, Lines 47-58; Fig. 7)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lyon with the teachings of Maloney to determine that there is a misplaced item via a weight discrepancy of the bin into which the misplaced item was placed.  A person with skill in the art would be motivated to incorporate the teachings of Maloney because they are a known work in the same field of endeavor (ie, identifying a weight discrepancy and take an action to resolve the cause of the discrepancy (ie, a misplaced item)) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        August 31, 2021